Title: From Thomas Jefferson to John Wood, 26 April 1806
From: Jefferson, Thomas
To: Wood, John


                        
                            Sir
                            
                            Washington April 26. 06.
                        
                        Your letter of Nov. 26. was recieved here Dec. 13. the young Sac, who was the subject of it arrived here some
                            time after. during the short time he continued in health he certainly appeared to great advantage among his companions,
                            both as to person & manners. but he was early taken ill, and was but barely able to travel when he left us, so that we
                            saw less of him than of the others. the numerous losses they met with by death (6. or 7. having died in the course of the
                            journey & visit,) rendered it inexpedient to propose to retain any of them for any purpose. on the contrary we wished for
                            their united testimony, on their return home, as to the care & kindness shewn them, & the sollicitude to save the
                            sick. I have to return you my thanks for the likeness of the young Sac you were so kind as to send me and to tender you my
                            salutations & respects.
                        
                            Th: Jefferson
                            
                        
                    